Citation Nr: 0408858	
Decision Date: 04/06/04    Archive Date: 04/16/04	

DOCKET NO.  02-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
liver disorder. 

2.  Entitlement to an increased rating for a depressive 
disorder, currently evaluated as 50 percent disabling. 

3.  Entitlement to an increased rating for postoperative 
residuals of enchondroma of the left second rib, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for left elbow 
traumatic arthritis, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for residuals of left 
knee injury with internal derangement and degenerative joint 
disease, currently evaluated as 10 percent disabling. 

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1978 to September 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

An October 1984 RO decision granted service connection for 
postoperative residuals of a left knee injury, postoperative 
residuals of enchondroma of the left second rib, and 
traumatic arthritis of the left elbow, assigning each a 
10 percent evaluation.  A March 1988 RO decision granted 
service connection for a generalized anxiety disorder with 
depressive features and assigned a 30 percent evaluation for 
status post residuals of left knee injury with generalized 
anxiety disorder with depressive features.  A February 1997 
RO decision assigned a 30 percent evaluation for status post 
residuals of left knee injury with generalized anxiety 
disorder with depressive features from January 1, 1986, to 
November 6, 1996; a 30 percent evaluation for depressive 
disorder not otherwise specified, from January 1, 1986; a 
10 percent evaluation for residuals of left knee injury with 
internal derangement and calcification and degenerative joint 
disease from November 7, 1996, and continued the 10 percent 
evaluations for the postoperative residuals of enchondroma of 
the left second rib and traumatic arthritis of the left 
elbow.  A December 2001 RO decision granted a 50 percent 
evaluation for depressive disorder not otherwise specified 
and continued the 10 percent evaluations for the 
postoperative residuals of enchondroma of the left second 
rib, left elbow traumatic arthritis, and residuals of left 
knee injury with internal derangement and degenerative joint 
disease.  


FINDINGS OF FACT

1.  An unappealed October 1984 RO decision denied service 
connection for a liver disorder.

2.  Evidence received since the October 1984 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The October 1984 RO decision denying service connection for a 
liver disorder is final; new and material evidence has been 
received and the claim of entitlement to service connection 
for a liver disorder is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With consideration that the only final decision the Board is 
reaching herein is a grant with respect to finding that new 
and material evidence has been received to reopen a claim, 
the Board concludes that the veteran is not prejudiced by any 
failure to comply with the VCAA at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.

The October 1984 RO decision was not appealed with respect to 
the issue of denial of service connection for a liver 
disorder.  The evidence of record at the time of that 
decision included the veteran's service medical records.  
That decision concluded that service connection for a liver 
disorder must be denied because elevated liver function 
testing was a clinical finding and there was no evidence of 
chronic organic disease of the liver.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material' we are convinced, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

The evidence submitted subsequent to the October 1984 RO 
decision includes a February 2000 treatment record indicating 
that the veteran had chronic liver disease due to hepatitis 
C, and evidence indicating that he underwent a liver 
transplant in 2000.  

This additional evidence provides evidence of a chronic liver 
disease, which was the reason for the October 1984 denial of 
service connection for liver disorder.  Therefore, this 
evidence is new and since it is evidence of current 
disability it may well contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
liver disability.  Therefore, it is also material.  
Consequently, since the evidence is both new and material the 
veteran's claim for service connection for a liver disorder 
must be reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for a liver disorder has been submitted.  To this 
extent only, the appeal is granted.


REMAND

It appears from the record that the most recent supplemental 
statement of the case addressing the issues of increased 
evaluations for left knee, left second rib, and left elbow 
disabilities, was issued in July 1986.  A March 1988 RO 
decision reflects that the veteran indicated that his notice 
of disagreement, submitted in December 1984, was also an 
appeal on denial of service connection for stomach disorder 
and nervous disorder.  He also requested that the hearing be 
considered a notice of disagreement with the denial of 
service connection for sinusitis in an April 1986 rating 
decision.  Service connection has been granted for a 
psychiatric disorder, but it does not appear that service 
connection has been granted for a stomach disorder or for 
sinusitis, and a statement of the case has not been issued 
addressing these disabilities.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.

2.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for a 
stomach disorder and sinusitis.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of the 
issues of entitlement to service 
connection for a stomach disorder and 
sinusitis by filing a timely substantive 
appeal following the issuance of the 
statement of the case, in order to 
perfect his appeal with respect to these 
issues.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any currently manifested 
liver disorder.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to the etiology of any liver disorder, 
including whether it is at least as 
likely as not that any currently 
manifested liver disorder is related to 
the veteran's active service.  If a 
relationship between the veteran's liver 
disorder and his active service cannot be 
made on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected residuals of left knee injury 
with internal derangement and 
calcification and degenerative joint 
disease, postoperative residuals of 
enchondroma of the left second rib, and 
traumatic arthritis of the left elbow.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

The examiner is requested to set forth in 
degrees of excursion, any limitation of 
motion of the left knee and left elbow.  
The examiner is also requested to:  (1) 
Express an opinion as to whether the pain 
that is related to the veteran's service-
connected residuals of left knee injury 
with internal derangement and 
calcification and degenerative joint 
disease and traumatic arthritis of the 
left elbow could significantly limit the 
functional ability of the left knee or 
left elbow during flare-ups, or when the 
left knee or left elbow are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether, 
as a result of the service-connected 
residuals of left knee injury with 
internal derangement and calcification 
and degenerative joint disease and 
traumatic arthritis of the left elbow, 
the left knee or left elbow exhibit 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The examiner is also requested to offer 
an opinion with respect to any scars that 
are related to the service-connected left 
knee, left second rib, or left elbow, 
indicating whether the scars are 
superficial, unstable, or painful on 
examination.  

5.  The veteran should be afforded a VA 
psychiatric evaluation to determine the 
nature and extent of his service-
connected depressive disorder.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  The examiner should report 
a multiaxial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran's service-connected depressive 
disorder causes occupational and social 
impairment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
Scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  The examiner should also offer 
an opinion as to the extent to which the 
veteran's service-connected depressive 
disorder interferes with his ability to 
obtain and retain gainful employment with 
consideration of his service-connected 
left knee, enchondroma of the left second 
rib, and traumatic arthritis of the left 
elbow.

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



